OPINION
BREWSTER, Justice.
This case involved proceedings that arose under Article 666-15e, Vernon’s Annotated Texas Penal Code.
On March 1, 1971, the Administrator of the Texas Alcoholic Beverage Commission signed an order bearing its Docket Number 108213 which order cancelled the Private Club Registration Permit No. S6281 that it had previously issued to The Establishment Club on September 1, 1970.
Thereafter, on March 8, 1971, one Billy Jack Carter filed a petition in the District Court which purported to be filed by him individually, d/b/a The Establishment Club. This petition recited that its purpose was to take a “de novo appeal” from the Commission’s order cancelling the permit of The Establishment Club. No other instrument was filed in court by any other person or association seeking to perfect an appeal to the District Court from the Commission’s cancellation order.
On April 16, 1971, this appeal came on for a hearing in a District Court of Den-ton County and the hearing resulted in that Court rendering judgment setting aside and judicially declaring null and void the Commission’s order dated March 1, 1971, that cancelled the Private Club Registration Permit No. 56281 that had on September 1, 1970, been issued to The Establishment Club. This judgment, signed by the judge on May 5, 1971, further decreed that this Private Club Permit No. 56281 was declared to be in full force and effect as if the action of the Texas Alcoholic Beverage Commission cancelling the permit had never been initiated.
This appeal is taken to this Court by the Texas Alcoholic Beverage Commission from that District Court decree.
Although no one has raised the matter, our examination of the record in the case has convinced us that all matters in controversy herein became moot on August 31, 1971.
The very statute that provides for the issuance of Private Club Registration Permits (Penal Code—Art. 666-15e, Sec. 6) provides: “All Private Club Registration Permits shall expire on August 31st of each year . . . .”
So by virtue of this statute the Private Club Permit which was reinstated pursuant to the District Court Decree here being appealed from actually expired on August 31, 1971. At the time the permit expired this case became moot.
*866Any judgment that this Court might render on the merits of the appeal would only be in the nature of an advisory opinion because the record in no way reflects that this opinion would at this time deal with any presently existing legal rights of the parties.
A case exactly in point holding an appeal such as this to be moot is State v. Pool Side Club, 360 S.W.2d 923 (Houston Tex.Civ.App., 1962, no writ hist.). Other cases that strongly support our holding are: Texas Liquor Control Board v. Warfield, 123 S.W.2d 979 (Waco Tex.Civ.App., 1939, no writ hist.); Isbell v. Rednick, 193 S.W.2d 736 (Waco Tex.Civ.App., 1946, no writ hist.) ; State Board of Ins. Com’rs of Texas v. Fulton, 229 S.W.2d 652 (Waco Civ.App., 1950, writ ref. in 149 Tex. 347, 234 S.W.2d 389) ; Bostick v. Garrison, 302 S.W.2d 945 (Galveston Tex.Civ.App., 1957, no writ hist.); and Johnson v. State Board of Morticians, 288 S.W.2d 214 (Galveston Tex.Civ.App., 1956, no writ hist.). See also 4 Tex.Jur.2d, Appeal and Error, Secs. 702, and 703, pp. 205-209.
Where a case has become moot while being appealed under circumstances such as those that exist in this case, the proper procedure for the appellate court to then take is to vacate the proceedings out of which the controversy arose, reverse the judgment of the trial court and dismiss the asserted cause of action. See Isbell v. Rednick, supra, and the cases therein cited and 4 Tex.Jur.2d, Appeal and Error, Sec. 703.
Where the case has become moot while on appeal, the costs of court incurred in both the trial and appellate court by each party should be taxed against the party that incurred such costs. Isbell v. Red-nick, supra; Texas Liquor Control Board v. Warfield, supra; Walker v. Hopping, 226 S.W. 146 (Amarillo Tex.Civ.App., 1920, no writ hist.); and McAffee v. Staerker, 116 S.W.2d 789 (Texarkana Tex.Civ.App., 1938, no writ hist.).
We therefore vacate and set aside the entire proceedings out of which this controversy arose, and hereby reverse the judgment of the trial court, and hereby dismiss the entire proceedings and case that is here involved.
The costs of court that were incurred by each party to this suit in both the trial and appellate courts are hereby taxed against the party that incurred such costs.